                                 :
                                  '
                                     S
                                     )
                                     -..i'
                                           EA LE D
                             UNITED STA TES D ISTR IC T C OU RT
                             W ESTER N DISTRICT OF W R GINIA




CNITEIij'
        fà'rEsoFAMEm cw                           NO TICE
                                                  CASE N O :Felony Inform ation
                 V.

FRANK JESSE AMNOY'
                 T (custody-writneeded)


TYPE O F CA SE:
                                CIV IL                       CRIM INA L


TYPE O F PR O CEEDIN G :
                    InitialAppearance on Felony Inform ation


X         TAKE NOTICE thattheproceeding inthiscasehasbeen scheduled asindicatedbelow:

PLA CE:
U .S.DISTRICT CO URT
R oom :309                                           DATE: M ay 21 2019
116 North M ain Street                               TIM E: 11:30 A.M .
H arrisonburg,VA 22802




                                                 JULIA C.DU DLEY ,CLERK OF COU RT
                                                 By:s/Karen Dotson
                                                 DEPU TY CLERK


D ATE:M ay 13,2019


To:       H on.Elizabeth K .D illon
          H on.JoelC.H oppe
          ChrisKavanuagh,A U SA
          Andrew (G raves,Esq.
          U SM S
      '
          U SPO
          File



Case 5:19-cr-00017-EKD-JCH Document 3 Filed 05/13/19 Page 1 of 1 Pageid#: 5
